Case 5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 Page 1 of 27




           5:21−cv−00845 (BKS/TWD)




                             ~          ~
                                                 vi    v~                     .y

NYSCEF DOC.   N0. Case
                   1   5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 2 of NYSCEF:
                                                                                 27                        06/28/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF ONONDAGA


         ALISON BEAUCHINE,

                               Plaintiff,                                   SUMMONS

                 -against-                                                  Plaintiff designates
                                                                            Onondaga County as the
         CITY OF SYRACUSE,NEW YORK; POLICE CHIEF                            place of trial.
         KENTON BUCKNER;DEPUTY CHIEF RICHARD SHOFF;
         DEPUTY CHIEF DEREK McGORK; DEPUTY CHIEF
         10SEPH CECILE; DEPUTY CHIEF RICHARD
         TRUDELL; MICHCA BALLARD-FORTIN; and JOHN
         DOB(S) and/or JANE DOE(S),in their individual and
         official capacities as officials, officers, agents, employees,
         arld/or representatives of the CITY OF SYRACUSE
         and/or the SYRACUSE POLICE DEPARTMENT,

                               Defendants.


         TO THE ABOVE NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a

         copy of your answer oz•, if the Complaint is not served with this Summons, to serve a Notice of

         Appearance on Plaintiffs attorney within twenty(20)days after service ofthis Summons,.exclusive

         of the day of service, or within thirty (30) days after service is complete if this Summons is not

         personally delivered to you within the State of New Yorlc. In case of your failure to appear or

         answer,judgment will be taken against you by default for the relief demanded below.

                 Venue is based on CPLR § SO4(2).




                                                        ,.~ ~~
NYSCEF DOC. N0. Case
                 1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 3 of NYSCEF:
                                                                                 27           06/28/2021




          Dated: J~ine 28, 2021


                                                           A.J. Bosman, Esq.
                                                           Robert Strum, Esq.
                                                           Bosman Law, L.L.C.
                                                           Atto~~neys,fo~~ Plaintiff
                                                           Office aild Post Office Address:
                                                           3000 McConnellsvilie Road
                                                           Blossvale, New York 13308
                                                           Telephone:(315} 820-4417




                                               '~   ..~   7G
NYSCEF DOC. NO.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                      Page 4 of NYSCEF:
                                                                                27                           06/28/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OP ONONDAGA


         ALISON BEAUCHINE,

                               Plaintiff,                                    COMPLAINT

                -against-                                                    Jury Trial Demanded

          CITY OF SYRACUSE,NEW YORK; POLICE CHIEF
         I{.ENTON BUCKNER;DEPUTY CHIEF RICHARD SHOFF;
         DEPUTY CHIEI'DEREK McGORI~;DEPUTY CHIEF
         JOSEPH CEGILE; DEPUTY CHIEF RICHARD
         TRUDELL; MICHCA BALLARD-FORTIN; and JOHN
         DOES)and/or JANE DOE(S),in their individual and
         official capacities as officials, officers, agents, employees,
         acid/or representatives of the CITY OF SYRACUSE
         and/or the SYRACUSE POLICE DEPARTMENT,

                               Defendants.


                Plaintiff ALISON BEAUCI-TINE, by and through her attorneys, Bosman Law,L.L.C., as

         and for a Complaint against:Defendants, CITY OF SYRACUSE,NEW YORK;SYRACUSE

         POLICE DEPARTMENT;POLICE CHIEF KENTON BUCICNER; DEPUTY CHIEF

         RICHARD SHC~FF; DEPUTY C~-TTEF DEREK McGORK;DEPUTY CHIEF JOSEPH CECILE;

         DEPUTY CHIEF RICHARD TRUDELL; MICHCA BALLARD-FORTIN; and JOHN DOES)

         and/or JANE DOE(S),in their individual and official capacities as officials, officers, agents,

         employees, and/or representatives of the CITY OF SYRACU~iE and/or the SYRACUSE

         POLICE DEPARTMENT,alleges as follows:

                                        PRELIMINARY STATEMENT

                1. This is an action under the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

        ("ADA"), the Rehabilitation Act, 29 U.S.C. § 793(c)("Rehabilitation Act"); 42 U.S.C. § 1983
                                                          -1-




                                                      7   .-.<   7G
                                                   v/   v ~                      ry

NYSCEF DOC. N0.Case
                1      5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 5 of NYSCEF:
                                                                                 27                             06/28/2021




         based on rights under the First and rourteenth Amendments to the United States Constitution as

         well as 42 U.S.C. § 1981; fhe New York Htunazl Rights Law,Exec. Law § 296, et seq.("Human

         Rights Law"); and New York State common law.

                                                  JCIRISDICTION

                2. Jurisdiction is conferred upon this Cotu•t pursuant to the Constitution and laws of the

         State of New York and the United States of America.

                                                        VENUE

                3. Venue is proper in Onondaga County pursuant to CPLR 504(2).

                                                     PARTIES

                4. Plaintiff,_ Alison Beauchine, at all times relevant to this Complaint, is a female citizen

         of the United States and a resident of the County of Onondaga and State of New York. She was

         at all times relevant herein an employee of the City of Syracuse and the Syracuse Police

        Department since May 2006.

                5. Defendant, City of Syracuse is a municipal corporation organized and existing under

         the laws of the State of New Yorlc and at all relevant times had its principal place of business at

         City Hall, 233 E. Washington Street, Syracuse, New York.

                6. Defendant, City of Syracuse Police Department is part of the municipal corporation.of

        the City of Syracuse, organized and existing under the laws of tl~e State ofNew York and at all

        relevant times had its principal place of business at 511 South State Street, Syracuse, New York.

                7. At all times relevant hereto, Defendants Ciry of Syracuse and Syracuse Police

        Department employed the hereinafter named individuals and the Plaintiff herein. The said City of

        SyracL~se and the City of Syracuse Police Department is by law responsible for the wrongdoing of


                                                          -2-




                                                         ~~ ~~
                                                   ..~   .. ~                    .y
NYSCEF DOC.   N0.Case
                  1   5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                      Page 6 of NYSCEF:
                                                                                27                             06/28/2021




         officers and employees of the City of Syracuse Police Department and by law responsible for the

         direct participation and endorsement of the unconstitutional and unlawful customs, policies and

         practices at issue herein. These Defendants were also aware,through their officers, legislators,

         and agents, of these unlawfiil customs; policies and practices, and deliberately and/or negligently

         failed to take action to correct the unlawful customs, policies, and practices.

                 8. At all times relevant hereto, Defendant, I{.enton Buckner, at all times relevant to this

         Corn~~laint is the duly appointed Chief of Police of the Syracuse Police Department and a

         policymalung official ~vithirl the City of Syracuse, caiiying out the directives and enforcing and

         enacting policies and acts, both as recoini~nended by hiin acid as endorsed by the Syracuse Police

         Department and Defendant City. He is responsible, among other things, for training, supervision,

         discipline, and conduct of these other named Defendants. He is also responsible, by Iaw; for

         enforcing the rules and regulations of the State of New York and City of Syracuse for insuring

         that employees of the Syrac~.ise Police Department obey the laws of the State of New York and

         the United States.

                 9. Defendant, Richard Shoff, at all dines relevant to this Complaint, was a duly

         appointed Deputy Chief for the Syracuse Police Department. As a supervisor, he had the power

         to make personnel decisions regarding Plaintiff's employment. He is responsible, among other

         things, for training, supervision, discipline, and conduct of these other named Defendants. He is

         also responsible, by law, for enforcing the rules and regulations of the State of New York and

         City of Syracuse for insuring that employees of the Syracuse Police Department obey the laws of

         the State of New York and the United States.

                 10. Defendants, Derelc McGorlc, Joseph Cecile, and Richard Trudell, at all times relevant


                                                             -3-




                                                         ~   ,.~ ~r
NYSCEF DOC. NO. Case
                 1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 7 of NYSCEF:
                                                                                 27                            06/28/2021




         to this Complaint, are drily appointed Deputy Chiefs of the Syracuse Police Department. They

         were on notice on notice of the discriminatory and retaliatory treatment towards Plaintiff and

         failed to take any corrective or remedial action. They are responsible, among other things, for

         training, supervision, discipline, and conduct of these other named Defendants. They are also

         responsible, by law, for enforcing the rules and regulations ofthe State of New York and City of

         Syracuse for insuring that employees of the Syracuse Police Department obey the laws ofthe

         State of New Yorlc and the United States.

                1 1. Defendant, Michca Ballaa~d-Fortin, at all times relevant to this Complaint, is the duly

         appointed Administrative Director of the Syracuse Police Depzrhnent's Human Resources

         Division. She is respoizsible for administering benefits under New York General Municipal Law

         § 207-c.

                12. Defendants Joh11 Does and Jane Does are individuals not yet known to the Plaintiff.

         Once their identities are ascertained, the Haines ofthose individuals will be substihited in place of

         the Joluz Does and Jane Does designation(s).

                13. All of the above-named Defendants are responsible for the establishment and

         perpetuation of a hostile work environment ai d discriminatory and retaliatory policies, customs,

         practices and habits complained of herein and also aided and abetted the unlawful conduct

         described herein. Defendants all are equally responsible and legally accountable for the unlawful

         conduct of each other for their actions and/or failing to intercede and prevent the unlawful,

         hostile, discriminatory and retaliatory conduct.

                14. During all times mentioned in this Complaint,. Defendants were acting within the

         scope oftheir employment and tinder color oflaw, namely, under color of the Constitution,


                                                            -4-




                                                            ~~ ~~
                                                    v~   v ~                     ~y

NYSCEF DOC.   NO. Case
                   1   5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 8 of NYSCEF:
                                                                                 27                           06/28/2021




         statutes, laws, charters, ordinances, rules, regulations, customs; and usages of the State of New

         York and the City of Syracuse in the State of New Yorlc.

                                            CONDITIONS P12~CEDENT

                   15. On or about 7anuary I5, 2021, a verified Notice of Claim was duly and timely served

         on Defendants. At least 30 days has elapsed since service of such Notice of Claim and payment

         thereof has been refused.

                   16. On or about Marcll 1, 2021, Plaintiff filed a complaint of discrimination and

         retaliation with the New York .State Division of Htunan Rights. Plaintiffs complaint was cross

         filed- with the U.S. Equal Employment Opportunity Commission(EEOC)piusuant to a worlc-

         share agreement between the two agencies.

                   17. On or about Apri121, 2021, the Division of Human Rights issued an Order of

         Dismissal for Administrative Convenience.

                   18. On or about June 7, 2021, the Department of Justice issued Plaintiff a Right to Sue

         letter.

                                                         FACTS

                   19. This Complaint is in all respects based upon past and continuing and ongoing harm

         and injury caused by Defendants in their discriminatory acts and policies. Sucli acts and policies

         were illegally unposed on Plaintiff by Defendants employing and endorsing a policy which

         excludes women from. certain assignments, positions of visibility, authority, and power, and

         denying woYneil assignments or transfers which lead to supervisory and management

         opportunities. Denying women access to these assigmnents leads to lower pay.and fewer

         benefits.


                                                           -5-




                                                          ~~ ~~
                                                    ~i    ~i                      .y

NYSCEF DOC. N0.Case
                1      5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 9 of NYSCEF:
                                                                                 27                             06/28/2021




                 20. Defendants have subjected women to discriminatory and disparate treatment in that

         complaints and statements by men a1•e taken as more reliable and believable than those by

         women. Additionally, Defendants do not treat hostile and discriminatory acts against women in

         the deparmient seriously.

                 21. Plaintiff 1lolds the position of police officer for the Defendant City

         of Syracuse Police Department. Plaintiff is a female and disabled and, as such, a member of

         protected classes.

                22.    Plaintiff is a civil sez•vice employee and a member ofthe Union and employees as

         s~rch are protected by the contract in effect entered into. by the City of Syracuse with its

         employees. Such contract provides for the fair and equal treatment in matters of pay and terms of

         employment including discipline and sanctions for misconduct of employees without regard to

         gender, race, age, or other classification. In her position as police officer, Plaintiff always

         pe1-formed her duties in a fully competent and professional maiuzer and received positive

         evaluations dtuing leer employment. In point of fact, Plaintiffs most recent performance

         evaluation (2020) expresses that she "possess{es] the work ethic, qualities, and characteristics to

         be a good supervisor."

                23. Plaintiff was ii~juz~ed in the performance of her police officer duties with Defendaalts.

         Sloe suffers from Post Traumatic Stress Disorder (PTSD)related to several on-duty incidents.

         Said condition is a qualifying disability under the ADA and the Hunan Rights Law.

                24. After'Plaintiff's diagnosis ofPTSD, her doctor took her out of work in February

         2016. She applied for benefits under § 207-c, but Defendants failed to timely render a decision

         on Complainfant's application. While Plaintiff requested to return to work performing light duty


                                                           -6-




                                                         o ,.~ ~r
                                                   v/    v/ r                     +y

NYSCEF DOC.   N0.Case
                  1   5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 Page 10 ofNYSCEF:
                                                                      RECEIVED   27                           06/28/2021




         tasks on March 23, 2016, Defendants refiised to allow Plaintiff to return to work until she was

         deemed fit for duty by their preferred doctor. During Plaintiff's treatment for her condition, she

         was forced to exhaust her time off and enter a "sick bank."

                 25. Defendants' conduct violated Plaintiff's right to receive § 207-c benefits under the

         law. Further, Defendants have discriminated against Plaintiff on the basis of her gender and

         disability. Defendants repeatedly denied Plaintiff promotions, benefits, and other opportunities

         that -were provided to similarly situated, Uut less qualified, male employees and employees that

         do not have PTSD.

                 26. Plaintiff s 1'TSD developed ai d worsened as a result of her police offzcer duties,

         where sloe is repeatedly subjected to traumatic events. Ona e~ainple of such an event is an August

         2015 call where a babysitter threw atwo-year old child down the stairs. When Plaintiff

         responded to the call, she witnessed the extent of the child's severe injuries.

                 27. After Plaintiff requested, an Mardi 23, 2016, to return to work with light duty

         accommodations, Defendants told her that slle would not be allowed light. duty work because her

         injury was ~~ot on-duty. The Department further notified her that it would not allow her to return

         to work until she was seen by its doctor and deemed fit for duty. This examination took place in

         late ~~.Ygust 2016 wit11 Dr. Gross. Upon completion of her examination by this doctor, he told

         Plaintiff that the injury was "of course" an on-duty injLtry. However, Defendants subsequently

         claimed that Dr. Cz~oss was not q~.ialified to make such a determinatioxl.

                 28. Prior to Plaintiff's rettu~n to work on September 1, 2016, she became pregnant and

         notified a supervisor, Sergeant Deegan. Beca~ise of 11er pregnancy, she was given desk work.

         Deegan later told Plaintiff that Cl~.ief Thompson ordered filer to write a 10.1 disciplinary


                                                          -7-




                                                        ~ ~~ ~~
.. ~....r.,.. ......_._.._..__ .........._ ......r_... ,,,....,.., ._.,..~ .,... _.. ~~.,
NYSCEF DOC. N0.Case
                1         5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 Page 11 ofNYSCEF:
                                                                          RECEIVED   27                              06/28/2021




            nleinorandum about w11y sloe was pregnant and on desk work. It is standard policy and practice at

             the Syracuse Police Department to allow pregnant officers non-patrol work without requiring the

            officer to complete such a memorandum.

                    29. Subsequently, Defendants required Plaintiff to be examined by a second doctor, Dr.

            Fayer, in New Yorlc City. Plaintiff attended an examination with this doctor in December 2016.

            During the examination, Dr. Fayer acted in a peculiar manner; he took a long phone call and, at

            oxie point stopped to feed birds. After completing the examination, Fayer told Plaintiff that it was

            not leis job to determine if 11er PTSD was caused by on-duty experiences. However, Fayer later

            generated a report with numerous inacctu•acies in which he asserted that Plaintiff did not have

            PTSD and that, if she did, it was caused by childhood trauma—not her experiences as a police

            officer. This determination directly contradicted the determinations of Plaintiff's own doctors

            and Dr. Cross, who she was required to see at Defendants' direction. Plaintiff discussed the

            inaccuracies in the report with then-Chief Fowler and Deputy Cl~ief Cecile in an early 2017

            meeting. Even after this second examination, Defendants did not provide Plaintiff with a

            determination on her applicatio~i for § 207-c benefits,

                    3d. In July 2017,1'laintiff returned to full patrol duties. In this position.she trained a new

            recruit as a Tield Training Officer. She experienced another haumatic event in November 201'7

            when her police cruiser was intentionally hit by a tow truck during a pursuit t11at escalated into a

            shots-fired incident. This incident contributed to Plaintiff's depression and, in early 2018, she

            accepted anon-patrol position in the Records Division being vacated by a retiring officer. After

            several months of training, Plaintiff took over the position in Jltne 2018.

                    31. Plaintiff took the Civil Service test req~.Yired to become a Sergeant in 2019. In order


                                                              _g_




                                                           ~ n „~ ~~
                                                   v/ r v~                        ay

NYSCEF DOC. N0.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 Page 12 ofNYSCEF:
                                                                      RECEIVED   27                            06/28/2021




         to familiarize herself with recent changes to the law and better prepal•e herself to perform the.

         duties of Sergeant, Plaintiff requested.to be scheduled for a day on patrol. In response to this

         request, Defendant Deputy Chief S11off told her that she would need to transfer back to patrol

         full-time if she wanted to be promoted. Male officers and/or officers without Plaintiff's

         disabilities were not required or told to transfer to patrol before being considered for promotion.

         After verbally agreeing to Plaintiff's request, Defendant S17off later emailed a response denying

         the shift assignment. Shoff had previously commented about Plaintiff tl~at she "can't go back to

         the road" despite having been deemed fit to do so in 2016 and working patrol on multiple

         occasions since that determination.

                32. Iii June 2020, Plaintiff was interviewed for the sergeant's position. At all times

         relevant hereto, she was qualified to hold the sergeant's position. Additionally,her performance

         leas Ueen above average as demonstrated by her performance evaluations and she has no

         disciplinary history.

                33. At the end of August 2020, Defendants promoted Carlos Romain, a man,to Sergeant

         instead of Plaintiff. Romain had a lower score on the test and, unlike Plaintiff, had no Field

         Training Officer experience. Further, Officer Romain had been removed from road patrol in the

         past in response to intiltiple reports of unsafe and. unlawful behavior, including a 2016 incident

         where he fired at a vehicle without proper justification. Subsequently, in October 2020, five other

         male officers {Kevin Ainidon, Dallas Pelz, Seth Baker, Matthew Liadka and 7ason Spz•inger) with

         lower test scores and less seniority and experience were proYnoted instead of Plaintiff. When she

         pressed Defendant Shoff for an explanation, lie told her it was because of her conversation with

         the Chie£ The.referenced conversation occurred in 2018 when Plaintiff went to Defendant Chief


                                                          -9-




                                                      ,, ,.~ ~~
                                                   ~~   ~i                       .y
NYSCEF DOCv      Case
              NO., 1 v 5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 13 ofNYSCEF:
                                                                                  27                             06/28/2021




         Bticicnei• with paperwork she needed him to sign. Buckner questioned her about why a police

         officer was doing administrative work, insinuating that such tasks should be done by civilians.

         Plaintiff explained that she took the position in the Records Division due to her PTSD and

         depression. During t11e same conversation, Plaintiff reported to Buckner. that she had still not

         received a determitlation on her application for § 207-c benefits.

                 34. After one of the promotion denials, Defendant Shoff told Plaintiff that she needed a

         "time-line," indicating that she had not worked enough patrol shifts to be promoted. The male

         officers promoted ahead of her were not required to create or follow atime-line before promotion

         and, in fact, soiree of them were not promoted from patrol. Shoff has expressed a stereotypical

         bias against female officers. For example, in early 2020 he expressed his opinion, with regards to

         a female police acadezlly recruit, that she was "too girly" to succeed as a police officer.

                 35. On October 15, 2020, Plaintiff emailed Defendants Buckner, Shoff, McGork, Cecile,

         and Trudell to aslc why she was repeatedly passed over for promotions in favor of less qualified

         candidates and complain that she felt it was related to her PTSD. With respect to the § 207-c

         aj~plication, Plaintiff requested leer sick time, furlough days, and personal days returned. Further,

         Plaintiff expressed her belief that the Department's treatment of its officers was having a

          detrimental effect ozi morale.

                  36. Jeffrey Piedmonte, Plaintiff's union representative, emailed Chief Buckner and

          others on November 25, 2020 to inquire about the determination on her § 207-c application.

          Buckner responded, acknowledging that she had not yet received an "official designation" and

          advising that he expected to be able to provide an update in the near futlue. In response to

          another email ii•om Piedmonte on DecemUer 2, 2020, Buclaier stated that he would follow up


                                                          -lo-




                                                        ~ ~ „F ~r
                                                   ~~    ~~                      .y

NYSCEF DOC. N0.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                      Page 14 ofNYSCEF:
                                                                                 27                               06/28/2021




         after meeting wrth attorneys.

                 37. Buckner, in a December 7, 2020 email to Piedmonte, first notified Plaintiff of the

         Department's determination on her February 2016 application for § 207-c benefits. He stated that

         a review of files has revealed that her claim was denied, but was Linable to provide a copy ofthe

         denial letter. Plaintiff, on December 9, 2020, notified Buckner that she was appealing the

         decision that she is z~ot entitled to the benefits. In a meeting that day, Defendant Buckner

         threatened Plaintiff with discipline for her October 15 and December 9 emails requesting

         assistance and complaining of discriininatoiy treatment. He ordered her fio "knock that kind of

         stuff off" anti "keep it to yourself." She was not permitted to have a union representative present.

         Bticicner eontiizued, questioning if Plaintiff was "trying to get promoted writing this kind of

         stuff." Plaintiff expressed that she felt Buckner was retaliating against her and instead of

         considering her complaint seriously, he replied "call it whatever you want to call it."

                38. Both Plaintiff andPiedmonte requested documentation the Department relied on in

         reaching their decision. Piedinonte followed up on this document request on December 16,

         noting his concern that further delays in production could jeopardize Plaintiff's right to appeal. Ili

         response, Buckner relayed his belief that the time for appeal had "long passed" despite the fact

         that Plaintiff had first learned ofthe denial earlier that. month and had been repeatedly told.that a

         decision had not yet been reached. In a memorandum to the Clzief and Husnan Resources

         Division the wine day, Plaintiff put her argument on appeal in writing and attached the

         supporti~ig documentation slle had in her possession, including Dr. Cross' report, Dr. Fayer's

         report, and information fi~oi~~ the National Institute of Mental Health regarding PTSD symptoms.

         Upon information and belief, Defendants treat mental or psychological conditions as less




                                                        ,~ ,.~~~
NYSCEF DOC. N0.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                      Page 15 ofNYSCEF:
                                                                                 27                         06/28/2021




         injurious than physical ones. Such discrimination against mental or psychological injuries is

         unlawfiil.

                39. Defendants entered ixito a Consent Order to correct discriminatory policies against

         women and minorities in or around 1980 in the. matters of Alexander° v. Bahozc, Civ. No. 78-CV-

         392 and United States v. City of'Sy~•acuse, Civ, No. 80-CV-53. Defendants failed to implement

         and recklessly .disregarded the Consent Order, perpetuating a discriminatory environment in the

         Syracuse Police Department.

                40. In point offact, Defendants lave a long and tortured history with respect to their

         treatment ofininoriry employees and they have not honored either the letter or spirit ofthe

         Consent Decree. Defendai~.ts routinely subject women and other minorities to stricter scrutiny

         and application of rules or guidelines in the use of sick time, workplace injury, performance,

         promotions and assignments, and on the job and off the job conduct. Defendants unfairly and

         routinely endorse and believe the word of White male employees over that offemale and other

         minority employees. Additionally, women and other minorities are subjected to retaliation for

         camplaining about discrimination. Despite having ample notice of these patterns and practices of

         behavior which are notoriously sexist, retaliatory and discrirninatoiy, Defendants failed to put

         sufficient or appropriate resources to adequately monitor or address these issues to insure that

         such treatment and discriminatory conduct is eliminated.

                41. In October 2020, the City resisted an attempt by the U.S. Department of Justice

        (DOJ)to dissolve the 1980 Consent Decree.

                42. A chart prepared by the City's attorney shows a breakdown of officers, sergeants,

         lieutenants, captains, and chiefs az~d indicates both the number and percentage of officers who are

                                                            _ ~2_




                                                      ~ n   „~ ~G
                                                  v~    v~ r                     ~y

NYSCEF DOC.   N0. Case
                   1   5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 16 ofNYSCEF:
                                                                                  27                          06/28/2021




         Africaiz-American and women. It also identifies a "target" percentage -one that matches their

         percentage of the population in the community at lame. The chart reflects one African-American

         sergeant and tlu•ee female sergeants as of June 2020 (there being a total of 52 sergeants).

         According to the chart, the "target" for African-American sergeants is 27.9% (then current actual

         total was 1.92%) and women 52.8% (thee current act~~al total was 5.77%). Chief Buckner stated,

         i~1 a sworn declaration in opposition to the DOJ's motion, that he has applied a "minority hiring

         preference" in the Police Department.

                 43. In January 2021, the U.S. D1St1'1Ct COLlYt, Northern District of New York modified the

         Consent Decree such that the City may no longer rely on it as a defense for applying differing

         Civil Service cutoff scores on the basis of race or gender but otherwise kept it intact. The City

         did not appeal.

                 44. On or about.February 18, 2021, Defendants promoted a Black female officer

        (Cluistina Garwood) who scored lower on the Civil Service test than Plaintiff and had 10 fewer

         years time and experience than her. Upon i~~formation and belief, this officer does not suffer

         from a disability. This was the first promotion made following the attempt to dissolve the

         Consent Decree. By promoting this officer, the City obtained an increase in both minority

         categories that they could not obtain by hiring either an Afiican-American man or a White

         woman. Upoi1 information and belief, race and/or disability was an impermissible factor in the

         decision to promote this officer instead of Plaintiff. Additionally, Plaintiff was not.afforded an

         equal "hiring preference" that was afforded to this Black female officer as nunnerous White male

          officers who scored above Plaintiff were promoted instead of her. In fact, numeY•ous White male

         officers with lower test scores and less seniority were promoted over her. Giving preference to


                                                         -13-




                                                       ~ G ,.~ ~r
                                                  ~~     ~~                     .y

NYSCEF DOC.   N0.Case
                  1   5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                      Page 17 ofNYSCEF:
                                                                                 27                           06/28/2021




         one disadvantaged group over another -while maintaining a preference for. White male

         candidates -does nothing to address or remediate the systemic discrimination against women and

         minorities in the Department and is Unlawful.

                 45. Alternatively, said employment decision was the product of retaliation against

         Plaintiff because of her opposition to disability-based and fender discrimination and retaliation.

         The Police Department has a cltstom or policy of retaliating against officers who complain or

         report discrimination. See Lee v. City ofSyJ~acuse, et al., U.S. Dist. Ct., N.D.N.Y., Civil Action

         Nos. 5:03-CV-1329 and 5:06-CV-949. In Lee, a j~.try deterXnined after trial that the Syracuse

         Police Department has a policy or custom of retaliating against employees who complain of

         discrimination. That determination was upheld by tl~e U.S. Court of Appeals for the Second

         Circuit. See Lee v. City ofSyr~aczrse, 446 Fed. ~ppx. 319(2d Cir. 2011), cep°t. denied, 132 S. Ct.

         2113 (2012).

                 46. Approximately one month prior said promotion,Plaintiff served a Notice of Claim

         on the City complaining about discrimination based on disability and gender (January l S, 2021).

         Upon information and belief, Plaintiff was subjected to said unlawful custom or policy of

         retaliation relative to her employment, including her non-selection for promotion.

                 47. Oiz or about March 1, 2021, Plaintiff filed a complaint of discrimination on the basis

         of disability with the New Yoilc State Division of Human Rights (Division}. She subsequently

         requested administrative convenience dismissal on the basis that she intends to bring a lawsuit.

         The Division dismissed her complaint on Apri121, 2021. The Equal Employment Opportunity

         Commission issued a Rigizt to Sue letter on June 7, 2021.

                 48. On Jttne 22, 2021,the Defendants yet again passed Plaintiff over for promotion.




                                                       ~ ~ ,.~ ~r
NYSCEF DOC. N0.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                      Page 18 ofNYSCEF:
                                                                                 27                              06/28/2021




         Tluee White male officers (Daniel Rathbun, Christopher Gaj a1~d Dustin Kiellach) were

         promoted instead of Plaintiff. Upon information and belief, Plaintiffs disability, gender, race aizd

         protected activities were impermissible factors in said emplo}nnent decisions.

                49. As a result of Defendants' unlawful actioizs and omissions, Plaintiff has been

        financially and personally harmed, subjected to severe emotional distress for which she has

         so~.lght and received medical treatment, humiliation, indignity, shame, damage to her good i2ame,

         and ph~~sical manifestations of said harm; all harms substantially and proximately caused by the

         acts and onlissioils of Defendants as set forth herein. Defendants have injured Plaintiff and sloe is

         entitled to compensation therefor.

                                AS AND FOR A FIRST CAUSE OF ACTION
                                  FOR DISABILITY DISCRIMINATION
                              UNDER THE ADA AGAINST DEFENDANT CITY

                50. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         through 49 above.

                51, At all times relevant 1lereto, Plaintiff was a qualified individual with a disability

         Linder the ADA. Plaintiffs diagnosis ofPTSD constihrtes a disability under the ADA.

         Defendant City of Syracuse is an "employer" under tl~e ADS and is liable as such. The actions

         and omissions of Defendant City constitute a violation of Plaintiffs rights under the ADA by

         treating mental or psychological conditions as less injurious than physical ones and by making

         employment decisions based on such conditions.

                52. As a direct and proximate result of Defenelant City's wrongful acts and omissions,

         Plaintiff has sustained injury and harm and is entitled to compensation therefor.




                                                          -15-




                                                           ,.~ ~~
                                                   ..~   .. ~                    .y

NYSCEF DOC. N0.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 Page 19 ofNYSCEF:
                                                                      RECEIVED   27                            06/28/2021




                                AS AND FOR A SECOND CAUSE.OF ACTION
                                   FOR DISABILITY DISCRIMINATION
                                   UNDER THE I2~~IABILITATION ACT
                                      AGAINST DEFENDANT CITY

                53. P1airltiff repeats and ie-alleges each and every allegation set forth in paragraphs 1

         through 52 above.

                54. At all dines relevant hereto, Plaintiff was a qualified individual with a disability

         under tl~e Rehabilitation Act. Plaintiffs diagnosis ofPTSD constihrtes a disability under the

         Rehabilitatiol7 Act, Defendant City of Syracuse is a covered entity under the Rehabilitation as it

         is a recipient. of Federal financial assistance. The actions and omissions of Defendant City

         constitute a violation of Plaintiffs rights under tale Rehabilitation Act.

                S5. As a direct and proximate result of Defendant City's wrongfiil acts and omissions,_

         Plaintiff leas sustained injury and harm and is e~ztitled to compensation therefor.

                             AS AND FOR A THIRD CAUSE OF ACTION FAR
                              DISABILITY DISCRIMINATION UNDER THE
                           IIUMAN RIGHTS LAW AGAINST ALL DEFENDANTS

                 56. Plaintiff repeats and re-alleges each and every allegation set forth in paragzaphs 1

         through 55 above.

                 57. At all trines relevant hereto, Plaintiff was a qualified individual with a disability

         under the Human Rights Law. Plaintiffs diagnosis ofPTSD constitutes a disability under the

         Human Rights Law. Defendant City of Syrac~.Yse is an "employer" under the Human Rights Law

         Ind is liable as such. The individual Defendants are considered "employers" under the Human

         Rights Law based on their respective high-ranking positions in the Department. Alternatively,

         said Defendants are "alders and abettors" pursuant to N.Y.. Exec. Law § 296(6). The actions and

         omissions of Defendant City constitute a violation of Plailztiffs rights to be free fiom disability
                                                            -1.6-




                                                          o ,.~ ~~
                                                   ~, ~,                        .~
NYSCEF DOC. N0.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 Page 20 ofNYSCEF:
                                                                      RECEIVED   27                          06/28/2021




         discrimuiation under the Human Rights Law.

                58. As a direct and proximate result of Defendant's wrongful acts and omissions,

         Plaintiff his sltstained injury and harm and is entitled to compensation therefor.

                            AS AND T~'OR A FOURTH CAUSE OF ACTION
                           FOR GENDER DISCI2IM:CNATTON UNDER THE
                      FOURTEENTI~ AMENDMENT PURSUANT TO 42 U.S.C. § 1983
                       AGAINST ALL DEFENDANTS EXCEPT BALLARD-FORTIN

                59. Plaintiffrepeats and re-alleges each and every allegation set forth in paragraphs 1

         through 58 above.

                60. Defendants violated rights guaranteed to Plaintiff under the Equal Protection Clause

         of the Fourteenth Amendment to the United States Constitution in that she was subjected to

         discrimination based on gender.

                61. As a direct and proximate result of Defendant's wrongful acts and omissions,

         P1lintiff has sustained irljuiy and harm and is entitled to compensation therefor.

                          AS AND FOR A FIFTH CAUSE OF ACTION
                FOR GENDER DISCRIMINATION UNDER THE HUMAN RIGHTS LAW
                    AGAINST ALL DEFENDANTS EXCEPT BALLARD-FORTIN

                62. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         tluough 61 above.

                63. Defendants violated rights guaranteed to T'laintiff under the Human Rights Law in

         that she was sLtbjected to discrimination in matters relating to 11er employment based on gender.

                64. As a direct and proximate result of Defendant's vv~ongful acts and omissions,

        P1lintiff has sustained injury and harm and is entitled to compensation therefor.

                          AS AND FOR A SLXTH CAUSE OF ACTION
              FOR RACE DISCRIMINATION UNDER THE FOURTEENTH AMENDMENT
                   PURSUANT TO 42 U.S.C. § 1983 AGAINST ALL DEFENDANTS

                                                              -17-




                                                      'i (]    1, -F   '~ G
                                                    v~    v ~                     •y

'' NYSCEF DOC. N0.Case
                   1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                         Page 21 ofNYSCEF:
                                                                                    27                         06/28/2021




                                            EXCEPT BALLARD-FORTIN

                  65. Plaintiff repeats and re-alleges each aizd every allegation set forth in paragraphs 1

           through 64 above.

                  66. Defendants violated rights guaz•anteed to Plaintiff under the Equal Protection. Clause

           oi'the Foluteenti7 ~mendinezlt to the United States Constitution in t11at she was subjected to

           discrimination because ofrace.

                  67. As a direct and proximate result of Defendant's wrongful acts and omissions,

           Plaintiff has sustained injury and harm.and is entitled to compensation therefor.

               AS AND FOR A SEVENTH CAUSE OF ACTION FOR RACE DISCRIMINATION
                        UNDER 42 U.S.C. § 1981 PURSUANT TO 42 U.S.C. § 1983
                       AGAINST ALL DEFENDANTS EXCEPT BALLARD-FORTIN

                  68. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

           tlu•ough 67 above.

                  69. Defendants violated rights guaranteed to Plaintiff under 42 U.S.C. § 1.981 in that she

           was subjected to discrimination based on race.

                  70. As a direct and proximate result of Defendant's wrongful acts and omissions,

           Plaintiff leas sustained injury and harm and is entitled to compensation therefor.

               AS AND FOR AN EIGHTH CAUSE OF ACTION FOR RACE DISCRIMINATION
                   UNDER THE HUMAN RIGHTS LAW AGAINST ALL DEFENDANTS
                                  EXCEPT BALLARD-FORTIN

                  71. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

           tlu•ough 70 above.

                  72. Defendants violated rights guaranteed to Plaintiff under the Human Rights Law in

           that she was subjected to discrimination in mattes relating to her employment Uased on race.


                                                            -18-




                                                         ~n „F ~~
                                                   v~     v ~                     ay

               Case
NYSCEF DOCv`NOa, 1 v   5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 22 ofNYSCEF:
                                                                                  27                            06/28/2021




                 73. As a direct and proximate result of Defendant's wrongful acts and omissions,

         Plaitztiff has sustained injury and harm and is entitled to compensation therefor.

                                  AS AND FOR A NINTI3 CAUSE OF ACTION
                                    T'OR RETALIATION UNDER THE ADA
                                         AGAINST DEFENDANT CITY

                 74. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         through 73 above.

                 75. Defendant employer violated rights guaranteed to the Plaintiff under the ADA in that

         Plaintiff was. retaliated against for opposing disabilit}~-based discrimination and participating in

          ADA administrative complaint processes,

                 76. Plaintiff sustained damages by reason of the Defendant's wrongful actions and

          omissions and is entitled to compensation therefor.

                               AS AND FOR A TENTH CAUSE OF ACTION
                         FOR RETALIATION UNDER T~-IE IZEITABILITATION ACT
                                    AGAINST DEFENDANT CITY

                 77. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

          through 76 above.

                 78. Defendant employer violated rights guaranteed to the Plaintiff under the

          RehaUilitation Act in that Plaintiff was retaliated against for opposing disability-based

          discrimination and participating in ADA administrative complaint processes.

                 79. Plaintiff s~.istained damages by reason of the. Defendant's wrongful actions and

          omissions and is entitled to compensation therefor.

                            AS AND FOR AN ELEVENTH CAUSE OF ACTION
                          FOR RETALIATION UNDER THE ]EIUMAN RIGHTS LAW
                                    AGAINST BALLA.I2.D-FORTIN


                                                                -19-




                                                        ') 'I   !. F   7G
NYSCEF DOC. N0.Case
                1      5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                       Page 23 ofNYSCEF:
                                                                                  27                          06/28/2021




                80. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         through 79 above.

                 ~ 1. Defendant employer violated rights gLiaranteed to the Plaintiff under the Human

         Rights Law in that Plaintiff was retaliated against for opposing disability-based and gender-based

         discrimination and retaliation and participating in Human Rights Law administrative complaint

         processes.

                82. Plaintiff sustained damages by reason of the Defendant's wrongful actions and

         onz,issio~7s and is entitled to compensation therefor.

                  AS AND FOR A TWELFTH CAUSE OF ACTION FOR RETALIATION
                   UNDER THE FIRST AMENDMENT PURSUANT TO 42 U.S.C. § 1983
                     AGAINST ALL DEFENDANTS EXCEPT BALLARD-FORTIN

                83. Plaintiff repeats and re-alleges each and every allegation set fot-th in paragraphs 1

        through 82 above.

                84. Defendants violated rights guaranteed to the Plaintiff ttnde~• the First Amendment to

         the United States Constitution in that Plaintiff was retaliated against for opposing gender

         discriminatio~l in public employment and expression on matters of public concern.

                85. Plai~ltiff sustained.damages by reason of the Defendants' wrongful actions and

         omissions and. is entitled to compensation therefor.

               AS AND FOR A THIRTEENTH CAUSE OF ACTION FOR RETALIATION
              UNDER THE FOURTEENTH AMENDMENT PURSUANT TO 42 U.S.C. § 1983
                    AGAINST ALL DEFENDANTS EXCEPT BALLARD-FORTIN

                 86. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         through 85 above.

                 87. Defendants violated rights guaranteed to Plaintiff under the equal Protection Clause


                                                          -20-




                                                        ~~ ~~ ~~
                                                  ~~    ~~                         ~y
NYSCEF DOC. N0.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                      Page 24 ofNYSCEF:
                                                                                 27                           06/28/2021




         of the Fourteenth Ainendrnent to the United States Constitution in that she was subjected to

         retaliation based on her oppositiarl to gender discrimination and retaliation.

                88. Plaintiff sustained damages by reason oFthe Defendants' vv~ongful actions and

         omissions and is entitled to compensation therefor.

                             AS AND FOR A FOURTEENTH CAUSE OF ACTION
                                FOR TORTIOUS INTERFERENCE AGAINST
                                  ALL DEFENDANTS EXCEPT THE CITY

                89. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         through 88 aUove.

                90. By their aforementioned actions and omissions, Defendants intentionally interfered

         with Plaintiff's employment with the City of Syracuse and the Collective Bargaining Agreement

         bet~e~veen Defenda~it City and the City of Syracuse Police Benevolent Association, to which she is

         a third-party beneficiary.

                91. Plaintiff sustained damages by reason of tl~e Defendants' wrongful actions and

         omissions and is entitleel to compensation therefor.

                            AS AND FOR A FIFT~~NTH CAUSE OF ACTION
                         FOR PRIMA FACIE TORT AGAINST ALL DEFENDANTS

                92. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         through 91 with the same force and effect as if set forth fully herein.

                93. Defendants inteizded to inflict harm upon the pecuniary interests of the Plaintiff by

         engaging in the aforementioned actions and omissions.

                94. Defendants had no legal justification or excuse to act in such manner and their

         actions aild/or omissions were unlawful.

                95. The aforesaid acts and/or omissions of Defendants were intended to cause harm and
                                                            -21-




                                                       7~    ,. F   7G
                                                   v/    v~                       ~y

NYSCEF DOC. N0.Case
                1        5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 Page 25 ofNYSCEF:
                                                                         RECEIVED   27                           06/28/2021




         injury to P1lintiff and, as aY•esult, Plaintiff has suffered damages in the form of loss of wages and

         benefits, and is entitled to recover for those injuries and damages as previously set forth herein.

                             AS AND FOR A SIXTEENTH CAUSE OF ACTION
                           FOR INTENTIONAL AND/OR ItECI~L,ESS INFLICTION
                                  OF EMOTIONAL DISTRESS AGAINST
                                 ALL DEFENDANTS EXCEPT THE CITY

                96. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         through ~5 above.

                97. Defendants engaged in extreme and outrageous conduct as demonstrated

         by their actions set forth above,

                98. Upon information and belief, Defendants intended to cause Plaintiff severe emotional

         distress. Alternatively, Defendants disregarded a substantial probability that their conduct would

         cause severe emotional distress.

                99. As a direct and proximate result of Defendants' extreme and outrageous conduct,

        Plaintiff has suffered severe emotional distress for which she has sought and received medical

         treatment and is entitled to compensation therefor.

                             AS AND FOR A SEVENTEENTH CAUSE OF ACTION
                              FOR NEGLIGENCE AGAINST ALL DEFENDANTS

                 100. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

         through 99 above.

                 101. Defendants owe a duty to Plaintiff to act with care and not subject her to harm or

         risk thereof.

                 102. Defendants have and maintaitl a special relationship wit1~ Plaintiff that requires

         them to act with care and not subject her to harm or risk thereof.


                                                          -22-




                                                        ~~ ~~ ~~
                                                    ~~    ~~                      ~y
NYSCEF DOC.   N0.Case
                  1   5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 Page 26 ofNYSCEF:
                                                                      RECEIVED   27                            06/28/2021




                  103. Defendants have acted with gross and/or ordinary negligence and reckless disregard

         to Plaintiffs rights to fair, timely and equal consideration of her application for benefits under

         207-c.

                  104. Plaintiff sustained damages by reaso~l ofthe Defendants' wrongful actions and

         omissions and is entitled to compensation therefor.

                  WI~ER.EFOI2E, Plaintiff seeks judgment against Defendants,jointly and severally, as

         follows:

                         a, an Order enjoining the Defendants fiom further violating Plaintiff's rights and

         providing the following injunctive relief:

                                1. Order Defendants to elevate Plaintiff to the Sergeant's position and

         reimburse her for lost pay and benefits;

                                2. Require the Defendants to review and correct all unconstitutional and

         discriminatory treatment and conduct within the Syracuse Police Department;

                                3. Provide equal training, opportunities, terms, benefits, and pay to female

         employees in the Syracuse Police Department;

                                4. Mandate.training and educatio~ial programs for employees about

         discrimination and retaliation; and

                                S. Require annual reports demonstrating efforts and success at compliance

         in providing a discrimination and retaliation-free vvorlcplace.

                         U. an Order enjoining the Defendants from fiuther violating Plaintiff's rights;

                         c. compensatory damages in an amount to be determined at trial (said amount.

         exceeding the jurisdiction of all lower courts);


                                                              -23-




                                                         7G    .. F   7G
NYSCEF DOC. N0.Case
                1     5:21-cv-00845-BKS-TWD Document 2 Filed 07/27/21 RECEIVED
                                                                      Page 27 ofNYSCEF:
                                                                                 27                          06/28/2021




                        d. punitive damages as against the.individuals in an amount to be determined at

         trial (said amount exceeding the.jurisdiction of all lower. couz-ts);

                        e, attorneys' fees, costs and disbursements of this actioYl;

                        f. declaratory relief finding that each Defendant violated Plaintiff's rights; and

                         g. such other and fit~-ther relief the Court deems just and proper.

         PLAINTIFF DEMANDS A TRIAL BY JURY




         Dated: June 28, 2021


                                                                  A.J. Bosman, Esq.
                                                                  Roberi Strum, Esq.
                                                                  Bosnian Law, L.L.C.
                                                                  Attotnet's,fo~~ Plain.tiff
                                                                  Office and Post Office Address:
                                                                  3000 McCoimellsville Road
                                                                  Blossvale, New Yorlc 13308
                                                                  Telephone:(315) 820-4417




                                                           -24-
